Citation Nr: 1532016	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2011 notice of disagreement, the Veteran also expressed disagreement with a February 2011 rating decision's denial of service connection for painful joints.  The Veteran did not perfect an appeal in that matter by filing a substantive appeal; thus, that matter is not before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to TDIU given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

The Veteran meets the schedular criteria for TDIU.  He is service connected for ischemic heart disease (evaluated as 60% disabling), diabetes mellitus type II, (20 percent); bilateral hearing loss (20 percent); low back strain (10 percent); left knee arthritis (10 percent); and right knee arthritis (10 percent), for a combined disability rating of 80 percent, effective October 18, 2010.

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his November 2010 application for TDIU, the Veteran reported that he had worked as a mechanic until January 2010 when he became too disabled to work from his heart condition, diabetes, and arthritis.  He reported that he had completed two years of high school and had not received any other training before or after he became too disabled to work.

On a January 2011 VA general medical examination, the Veteran reported that he had been a mechanic his entire life and the only type of work he knew how to do was physical work.  He reported quitting his job as a large truck mechanic in January 2010 due to a lack of strength, stamina, and clumsiness.  He indicated that his hands and shoulders were not strong enough to complete the tasks of a large truck mechanic.  He also stated that he experienced chest pain and shortness of breath while working and that diabetes caused him fatigue, making it difficult for him to complete his job tasks.  The examiner concluded that the Veteran's diabetes and heart disease precluded physical labor.  He found that although the Veteran could do a sedentary job, he would need occupational retraining and job placement.

On January 2011 VA examination for bilateral hearing loss, the examiner concluded that the Veteran's difficulty hearing had significant effects on his occupation.

A September 2011 Memorandum from a VA vocational rehabilitation counselor notes the Veteran's service-connected disabilities of ischemic heart disease, diabetes, and bilateral hearing loss and concludes that, at that time, the Veteran was very limited in his ability to return to part-time or full-time gainful employment.  The counselor attached a June 2011 Physical Capacity Form from the Veteran's VA primary care physician and a May 2011 Employment Capacities Form from the Veteran's cardiologist.  She concluded based on these documents and her interviews with the Veteran that he was not stable enough to return to the work force.  Thus, she determined he was infeasible for further vocational rehabilitation services at that time.  She noted that his primary care physician recommended he work part-time only; however, based on her observation of the Veteran during several meetings and his high number of impairments, she concluded that he was not fit to return to work at that time.  She noted that they had to reschedule meetings because he had been unable to attend long meetings as a result of being in chronic pain throughout his body and having fatigue.  She also indicated the Veteran did not feel that he could work at that time.  

November 2011 VA examination reports for the back and knees indicate that the Veteran's back and bilateral knee conditions impacted his ability to work.

In the Veteran's June 2012 application for disability benefits from the Social Security Administration (SSA), the Veteran reported that he became unable to work in January 2010.  In June 2012, SSA awarded the Veteran disability benefits; however, it is unclear from the record upon what disability or disabilities the award was based.
A November 2012 letter from Dr. S.V.B. at the Sumner Medical Group reports that the Veteran has a history of anxiety, coronary artery disease, high blood pressure, and a thoracic aneurysm.  He noted the Veteran was on a twenty pound weight restriction from VA.  He concluded that it was "very unlikely that he would be able to find gainful employment with his medical conditions and problems."

In a May 2014 letter, Dr. S.V.B. further explained that the Veteran had coronary artery disease, type II diabetes, and chronic knee and back pain.  He expressed his belief that the Veteran should be considered completely disabled from those medical problems and that he would not be able to find employment at that time.

The Board acknowledges that the January 2011 VA examiner concluded the Veteran would be able to engage in sedentary employment if he had occupational retraining.  However, subsequently, a VA vocational rehabilitation counselor found the Veteran was infeasible for further vocational rehabilitation services.  The other opinions of record individually indicate that the Veteran's back, knees, and bilateral hearing loss impact his ability to work, while the May 2014 opinion from Dr. S.V.B. specifically concludes that the Veteran would not be able to find employment because of his heart disease, diabetes, and back and knee disabilities.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Therefore, entitlement to TDIU is warranted.





ORDER

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


